Dismissed and Memorandum Opinion filed July 23, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00304-CV

          JANICE JACKSON AND ALL OCCUPANTS, Appellants
                                        V.

                     HREAL COMPANY, LLC, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1026606

              MEMORANDUM                         OPINION
      This is an appeal from a final judgment signed March 25, 2013. The clerk’s
record was filed May 2, 2013. No reporter’s record was filed. Karen Field, the
official court reporter, informed this court that appellants had not made
arrangements for payment for the reporter’s record. On April 22, 2013, the clerk of
this court notified appellants that we would consider and decide those issues that
do not require a reporter’s record unless appellants, within 15 days of notice,
provided this court with proof of payment for the record. See Tex. R. App. P.
37.3(c). Appellants filed no response.

         On June 4, 2013, this court ordered appellants to file their brief without the
benefit of a reporter’s record on or before June 24, 2013. See Tex. R. App. P.
37.3(c). In the order, the court notified appellants that if they did not file a brief as
ordered, the appeal would be dismissed for want of prosecution. See Tex. R. App.
P. 42.3(b). Appellants did not file a brief or any other response to this court’s
order.

         Accordingly, the appeal is ordered dismissed.


                                     PER CURIAM


Panel consists of Justices Boyce, Jamison, and Busby.




                                            2